t c memo united_states tax_court martin feldman and lynne z gold-bikin petitioners v commissioner of internal revenue respondent docket no filed date barry h frank for petitioners joellyn r cattell for respondent memorandum opinion hamblen chief_judge respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure and an addition_to_tax under sec_6653 in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable_year and rule references are to the tax_court rules_of_practice and procedure references to petitioner husband are to martin feldman and references to petitioner wife are to lynne z gold-bikin after concessions the sole issue for decision is whether petitioners are entitled to defer any of the gain realized by petitioner husband on the sale of his former residence background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated by this reference and the facts contained therein are found accordingly petitioners resided in king of prussia pennsylvania at the time the petition was filed in this case petitioners timely filed a joint federal_income_tax return for the year with the philadelphia service_center using the cash_receipts_and_disbursements_method of accounting petitioners were married on date at the time of their marriage petitioner husband owned a house in wyndmoor pennsylvania the wyndmoor property and petitioner wife owned a house in king of prussia pennsylvania the king of prussia property on date petitioner husband sold the wyndmoor property for an adjusted sale price of dollar_figure contract sale price of dollar_figure less dollar_figure for settlement 1petitioners concede that the negligence_penalty is applicable to any deficiency determined in this case charges to seller petitioner husband's adjusted_basis in the wyndmoor property was dollar_figure rounded accordingly petitioner husband realized dollar_figure gain on the sale of the wyndmoor property the adjusted sale price of dollar_figure less the adjusted_basis of dollar_figure on date petitioner wife transferred the ownership of her king of prussia property to herself and her husband for consideration of dollar_figure the outstanding principal balance on the mortgage on the king of prussia property on date was dollar_figure thereafter petitioners started a major renovation project on the king of prussia property on date petitioners executed an agreement the private agreement between themselves that provided in pertinent part as follows wife owns a property pincite hughes road king of prussia pennsylvania on which there is a dollar_figure mortgage due and owing to gmac wife intends to transfer ownership of one-half of the said property to husband in exchange for husband's assumption of one-half of the mortgage balance on which he agrees he will be jointly and severally liable husband intends to sell his residency in wyndmoor and the parties agree that all of the proceeds of the said sale will be utilized to do major improvements to what will be the marital residence pincite hughes road 2the parties have stipulated that the correct outstanding balance of the mortgage on the king of prussia property was dollar_figure neither the mortgage nor the promissory note held by the lending institution was changed to reflect petitioner husband's joint liability for the mortgage on the king of prussia property renovations and restorations were made to the king of prussia property in the total amount of dollar_figure within the year replacement_period permitted by sec_1034 before and after the date of the sale of the wyndmoor property the renovation and restoration payments for the king of prussia property qualify as payments made for the partial reconstruction of a replacement residence all renovation and restoration payments for the king of prussia property were paid from a joint checking account in the names of petitioners or from a checking account in the name of petitioner wife a substantial portion of the renovations and restorations of the king of prussia property was made before petitioners had executed the written_agreement between themselves on date discussion under the general_rule of sec_1001 taxpayers are ordinarily required to recognize their entire gain on the sale of property sec_61 sec_1001 however sec_1034 captioned sec_1001 determination of amount of and recognition of gain_or_loss c recognition of gain_or_loss --except as otherwise provided in this subtitle subtitle a relating to income taxes the entire amount of the gain_or_loss determined under this section on the sale_or_exchange of property shall be recognized rollover of gain on sale of principal_residence requires taxpayers in certain circumstances to defer recognition of gain realized on the sale of their principal_residence under sec_1034 if a taxpayer sells a principal_residence old residence and within a period beginning years before the date of such sale and ending years after such sale purchases a new principal_residence new residence then the taxpayer recognizes gain realized on the sale only to the extent that the adjusted sale price4 of the old residence exceeds the cost of purchasing the new residence sec_1034 and b thus by applying all of the sale proceeds net of selling costs from the old residence towards the purchase of a new residence a taxpayer defers recognition on all of the gain realized on the sale of the taxpayer’s old residence sec_1 a income_tax regs if less than all of the sale proceeds are so applied the taxpayer recognizes gain to the extent of the difference between the net_proceeds and the cost of the new residence limited however to the gain realized on the sale id the provisions of sec_1034 are mandatory sec_1 income_tax regs in order to qualify for the rollover treatment provided for in sec_1034 a taxpayer must purchase a new principal_residence within the replacement_period whether a residence i sec_4the adjusted sale price is the amount_realized selling_price minus selling_expenses reduced by expenses of fixing up the residence preparatory to sale sec_1034 used by a taxpayer as his principal_residence depends on all the facts and circumstances of each case roth v commissioner tcmemo_1977_17 sec_1 c i income_tax regs the taxpayer's cost of purchasing the new residence means the total of all amounts which are attributable to the acquisition construction reconstruction and improvements constituting capital expenditures made during the replacement_period 69_tc_1034 sec_1 b income_tax regs sec_1 c i income_tax regs further provides the taxpayer's cost of purchasing the new residence includes not only cash but also any indebtedness to which the property purchased is subject at the time of purchase whether or not assumed by the taxpayer including purchase-money mortgages etc and the face_amount of any liabilities of the taxpayer which are part of the consideration for the purchase commissions and other purchasing expenses paid_or_incurred by the taxpayer on the purchase of the new residence are to be included in determining such cost the parties do not dispute the existence of the sale of petitioner husband’s old residence the date of the sale the selling_price the gain realized on the sale or the adjusted sale price of the old residence the parties also agree that dollar_figure was expended for construction and reconstruction on the king of prussia residence and that the king of prussia property was subject_to a dollar_figure mortgage the parties disagree however on the allocation of these amounts between petitioner husband and petitioner wife respondent determined that petitioner husband's cost of purchasing his interest in the king of prussia residence was dollar_figure comprising one-half of the total amount expended for construction and reconstruction dollar_figure and one-half of the indebtedness dollar_figure that the king of prussia property was subject_to at the time of purchase this determination would deny petitioners the nonrecognition treatment afforded by sec_1034 respondent's determination is presumed correct and petitioners bear the burden of proving otherwise 290_us_111 petitioner husband contends that he is entitled to receive credit for sec_1034 purposes for all of the amounts expended for construction and reconstruction of the king of prussia property and that he is entitled to include the entire outstanding balance of the mortgage in his cost of purchasing the king of prussia property under his computation petitioner husband now seeks to defer his gain realized on the sale of the wyndmoor property in its entirety maintaining continuity of title is a key to receiving nonrecognition treatment under sec_1034 see 602_f2d_1341 9th cir the general_rule requires that on the disposition of a taxpayer's old residence the ownership of the new residence must be in that taxpayer's name in order to obtain nonrecognition of gain under sec_1034 marcello v commissioner 380_f2d_499 5th cir affg tcmemo_1964_299 gain recognized where title to new residence was placed in the name of the taxpayer's mother snowa v commissioner tcmemo_1995_336 gain recognized where divorced taxpayer purchased new residence where title to new residence was jointly placed in the names of taxpayer and her new spouse and the taxpayer’s cost of purchasing her interest in the new residence exceeded the adjusted sale price for her interest in old residence may v commissioner tcmemo_1974_54 gain recognized where title to new residence was placed in the name of the taxpayer's daughter generally if there is a shift in title from the taxpayer to someone other than the taxpayer then the nonrecognition provided for in sec_1034 is denied marcello v commissioner supra accordingly unintended recognition of gain may arise when a married taxpayer’s contribution to the purchase_price of a new residence is less than his or her share of the sale price received from the old residence and title to the new residence is held in a different way than it was held in the old residence cf 103_tc_111 recognizing that difficulties may arise when married taxpayers buy and sell property sec_1034 provides a limited exception to the general ownership and purchase requirements as between spouses where both the old residence and the new residence are used by the taxpayer and the taxpayer's same spouse as their principal_residence they can file a special consent election under sec_1034 to be treated as a single_taxpayer for purposes of determining the old residence's adjusted sale price the new residence's cost the gain rolled over and the new residence's basis sec_1034 sec_1 f income_tax regs a sec_1034 special election cannot be made in this case because both spouses did not reside in the husband’s former residence in date petitioner wife transferred title in the king of prussia property which was owned solely by her to herself and her husband for consideration of dollar_figure the deed that transferred ownership in the king of prussia property did not specify whether the tenancy that was created was a joint_tenancy or a tenancy_by_the_entirety under pennsylvania law when married persons take title to a piece of property in the name of husband and wife a presumption arises that such title vested in them by entirety and because there is nothing in this record contradicting that presumption we find that such conveyance created a tenancy_by_the_entirety in the new residence see 387_us_456 in re meyer’s estate no pa a the transfer of petitioner wife's interest in her residence to petitioner husband constituted a nontaxable_gift under sec_1041 pursuant to sec_1041 the basis of the transferee sec_1041 transfers of property between spouses or continued spouse in the property shall be the adjusted_basis of the transferor in the portion transferred petitioner husband contends that because the king of prussia property is held in a tenancy_by_the_entirety for purpose of sec_1034 he is treated as an owner of the entire_interest in the king of prussia property accordingly petitioner husband asserts that he is entitled to include all the amounts expended for construction and reconstruction of the king of prussia property in pennsylvania a tenancy_by_the_entirety is an estate per tout et non per my by the whole and not by the half sterrett v sterrett pa a 2d the distinctive characteristic of a tenancy_by_the_entirety is that it is deemed to be owned by a single entity the marital community while a tenancy_by_the_entirety resembles a common continued incident_to_divorce a general_rule --no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of -- a spouse or a former spouse but only if the transfer is incident to the divorce b transfer treated as gift transferee has transferor's basis --in the case of any transfer of property described in subsection a -- for purposes of this subtitle the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor law joint_tenancy in that each spouse owns the whole and therefore is entitled to enjoyment of the entirety and to survivorship rights it differs in that neither person has an individual portion which can be alienated or separated or which can be reached by the creditors of either spouse see meyer's estate no supra pincite a pincite each spouse is seized of the whole of the property rather than any divisible part of the property even though each spouse may have a right to possession of the entire property the supreme court of pennsylvania has held that this right cannot be exercised at the expense of the other spouse lindenfelser v lindenfelser pa a 2d each party to a tenancy_by_the_entirety is entitled to equal use enjoyment and possession of the property so held and if necessary this right may be enforced by injunctive order id in pennsylvania one spouse may maintain an action in equity against the other to enforce his or her rights in a tenancy_by_the_entirety where one spouse wrongfully excludes the other from any form of possession mower v mower pa a 2d brobst v brobst pa a 2d consequently we conclude that under pennsylvania law the interest of petitioner wife in the king of prussia property is equal to that of petitioner husband and cannot be ignored the mere fact that the king of prussia property is held as tenants_by_the_entirety does not determine the amount of the dollar_figure in construction and reconstruction that is included in petitioner husband’s cost of purchasing the king of prussia property for federal tax law purposes the phrase taxpayer’s cost of purchasing the new residence includes contributions of both the taxpayer and the taxpayer’s spouse to determine nonrecognition of gain under sec_1034 if the taxpayer falls under the provisions of sec_1034 and sec_1 f income_tax regs petitioner husband fails to satisfy those provisions yet seeks their benefit petitioners contend that the private agreement executed approximately months after petitioner husband has sold the wyndmoor property and months after he had acquired a 50-percent ownership_interest in the king of prussia property allows him to include all of the reconstruction expenses in his cost of purchasing the king of prussia property under the terms of this agreement petitioner husband was to use the proceeds from the sale of the wyndmoor property to do major renovations on the king of prussia property this private agreement cannot rewrite history and fails to change the federal tax consequences of transactions which took place months before it was executed nor does the agreement or any other evidence of record establish that petitioner husband in fact paid more than half the cost of the renovations petitioner husband further relies upon kellogg v commissioner tcmemo_1986_549 to support his argument that he is entitled to include the entire cost of reconstruction in his cost of purchasing the king of prussia property however the facts in the kellogg case are definitely distinguishable from the facts of this case in kellogg the taxpayer sold his residence in and moved into his new wife's separate residence shortly thereafter the wife quitclaimed her interest in the residence to the taxpayer and herself as joint_tenants with rights of survivorship the wife made this transfer in consideration of improvements already paid for by the taxpayer which were made before the house was jointly owned the taxpayer’s cost of the acquisition was held to include all of the reconstruction costs in addition to one-half of the indebtedness to which the property was subject in kellogg we did not address the issue of renovations and restorations made to jointly owned property in the instant case the king of prussia property was jointly owned when the improvements were made to the property there is no evidence in the record that petitioner husband actually paid for more than half the cost of any of the capital improvements made to the new residence all the renovation and restoration payments for the king of prussia property were made from a joint checking account in the names of petitioners or from a checking account in the name of petitioner wife moreover there is no evidence in the record that petitioner wife transferred her interest in her residence to herself and her husband in consideration of improvements to be made to the residence petitioners have failed to show that petitioner husband actually paid for more than half the improvements to the king of prussia property and it is stipulated that none was paid for from an account solely in the name of petitioner husband petitioner husband contends that sec_1034 does not require the proceeds from the old residence to be invested in the new residence petitioner husband contends that there is no provision in sec_1034 or the regulations requiring that costs attributable to a new residence be split between husband and wife however sec_1034 requires that a taxpayer who wishes to defer recognition on all of the gain realized on the sale of an old residence must purchase a new residence for an amount greater than or equal to the adjusted_sales_price of the old residence petitioner husband has not proved that he provided more than half of the cash paid in the reconstruction of the king of prussia property accordingly respondent’s determination on this point is sustained as we have found that petitioner husband did not prove that he provided more than half of the amounts that were expended for construction and reconstruction for the king of prussia property we need not address respondent’s contention that sec_1041 applies to this transaction petitioner husband relies on sec_1 c income_tax regs for his assertion that he is entitled to include the entire outstanding mortgage balance on the new residence in the calculation of his acquisition_cost sec_1 c income_tax regs provides that the taxpayer's cost of purchasing the new residence includes not only cash but also any indebtedness to which the property purchased is subject at the time of purchase whether or not assumed by the taxpayer and the face_amount of any liabilities of the taxpayer which are part of the consideration for the purchase petitioner husband maintains that he is entitled to include the entire outstanding mortgage on the property in his cost of purchasing the replacement residence despite the fact that he owns the king of prussia property with his spouse petitioner husband entered into a private agreement in july of in which he agreed to assume one-half of the mortgage indebtedness of the king of prussia property this agreement states that the transfer of one-half of the property to petitioner husband was in exchange for his assumption of one-half of the mortgage indebtedness we hold that petitioner husband’s 6respondent contends that when the provisions for deferral of recognition of gain on the sale of a residence under sec_1034 overlap the provision of sec_1041 for married spouses the provisions of sec_1041 apply a matter on which we express no opinion cost of purchasing the king of prussia property includes only one-half of the outstanding mortgage balance in addition to one- half the reconstruction costs see eg snowa v commissioner tcmemo_1995_336 kellogg v commissioner supra for purposes of sec_1034 petitioner husband's cost of purchasing the king of prussia property is one-half of the amounts expended for reconstruction and renovation of this property plus one-half of the outstanding mortgage balance these amounts dollar_figure dollar_figure total dollar_figure accordingly because the adjusted sale price of the old residence exceeds his purchase_price in the new residence by more than the gain realized dollar_figure less dollar_figure equals dollar_figure which is more than dollar_figure petitioners must recognize all of the gain realized on the sale of petitioner husband's old residence petitioners have conceded that the addition_to_tax under sec_6653 for negligence is applicable to any deficiency determined in this case based on the foregoing decision will be entered for respondent
